   Case 1:08-mc-00261-TNM Document 116 Filed 02/11/21 Page 1 of 15




                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


IN RE: SEIZURE OF APPROXIMATELY         )
$10,897,237.09 AND ACCRUED INTEREST     )
IN UNITED STATES CURRENCY               )
REPRESENTING:                           )
                                        )
$1,343,746.05 (AND ACCRUED INTEREST)    )
FORMERLY CONTAINED IN ACCOUNT           )
NUMBER 45200483, AND KNOWN AS THE       )
CHETTIAR BUSINESS, INC. ACCOUNT,        )
HELD IN THE NAME OF OR FOR THE          )
BENEFIT OF JANINE RIBIERO AND           )
JOACYR REINANDO;                        )
                                        )
$1,510,379.08 (AND ACCRUED INTEREST)    )
FORMERLY CONTAINED IN ACCOUNT           )
NUMBER 9006863, AND KNOWN AS THE        )
FARSWISS ASSET MANAGEMENT LTD.          )
ACCOUNT, HELD IN THE NAME OF OR         )      1:08-MC-00261(RMC)
FOR THE BENEFIT OF RUY ULHOA            )
CINTRA ARAUJO;                          )
                                        )
$84,260.01 (AND ACCRUED INTEREST)       )
FORMERLY CONTAINED IN ACCOUNT           )
NUMBER 9004008, AND KNOWN AS THE        )
HARBORSIDE CORPORATION ACCOUNT,         )
HELD IN THE NAME OF OR FOR THE          )
BENEFIT OF JOAO CARLOS DA CUNHA         )
AND RONALDO SPEISS FERNANDES            )
CORTEZ;                                 )
                                        )
$285,945.16 (AND ACCRUED INTEREST)      )
FORMERLY CONTAINED IN ACCOUNT           )
NUMBER 9009570, AND KNOWN AS THE        )
SAFEPORT INVESTMENT                     )
CORPORATION ACCOUNT, HELD IN            )
THE NAME OF OR FOR THE BENEFIT          )
OF JOAO CARLOS DA CUNHA                 )
AND RONALDO SPEISS FERNANDES            )
CORTEZ;                                 )
                                        )
$237,829.82 (AND ACCRUED INTEREST)      )
FORMERLY CONTAINED IN ACCOUNT           )
   Case 1:08-mc-00261-TNM Document 116 Filed 02/11/21 Page 2 of 15




NUMBER 9004681, AND KNOWN AS THE        )
TIGRUS CORPORATION ACCOUNT,             )
HELD IN THE NAME OF OR FOR THE          )
BENEFIT OF POMPEU COSTA LIMA            )
PINHEIRO MAIA;                          )
                                        )
$86,401.27 (AND ACCRUED INTEREST)       )
FORMERLY CONTAINED IN ACCOUNT           )
NUMBER 9200172, AND KNOWN AS THE        )
POMPEU MAIA ACCOUNT,                    )
HELD IN THE NAME OF OR FOR THE          )
BENEFIT OF POMPEU COSTA LIMA            )
PINHEIRO MAIA;                          )
                                        )
$2,675,387.73 (AND ACCRUED INTEREST)    )
FORMERLY CONTAINED IN ACCOUNT           )
NUMBER 9008295, AND KNOWN AS THE        )
GATEX CORPORATION ACCOUNT,              )
HELD IN THE NAME OF OR FOR THE          )
BENEFIT OF ANTONIO PIRES DE             )
ALMEIDA;                                )
                                        )
$1,698,878.23 (AND ACCRUED INTEREST)    )
FORMERLY CONTAINED IN ACCOUNT           )
NUMBER 9006556, AND KNOWN AS THE        )
HARBER CORPORATION ACCOUNT,             )
HELD IN THE NAME OF OR FOR THE          )
BENEFIT OF ANTONIO PIRES DE             )
ALMEIDA;                                )
                                        )
$800,968.88 (AND ACCRUED INTEREST)      )
FORMERLY CONTAINED IN ACCOUNT           )
NUMBER 9007663, AND KNOWN AS THE        )
MABON CORPORATION ACCOUNT,              )
HELD IN THE NAME OF OR FOR THE          )
BENEFIT OF ELCIO AREIAS AND             )
ANTONIO CARNEIRO;                       )
                                        )
$1,624,717.06 (AND ACCRUED INTEREST)    )
FORMERLY CONTAINED IN ACCOUNT           )
NUMBER 9010133, AND KNOWN AS THE        )
MIDLAND FINANCIAL, INC. ACCOUNT,        )
HELD IN THE NAME OF OR FOR THE          )
BENEFIT OF HENRIQUE LAMBERTI            )
AND MARIANEL GANDOLFO;                  )
_____________________________________


                                  2
    Case 1:08-mc-00261-TNM Document 116 Filed 02/11/21 Page 3 of 15




                         February 11, 2021 STATUS REPORT

        The United States of America, through its undersigned attorneys, respectfully

submits the following status report in response to this Court’s order issued on July 30,

2020.

                              I. BACKGROUND

        As further explained below, this case is based on the United States’ applications

for enforcement of certain foreign restraining and forfeiture orders under 28 U.S.C.

§ 2467 which provides for the enforcement of foreign court’s restraining orders and

forfeiture orders under certain conditions. The statute was amended after the first

applications 1 and orders enforcing the restraining orders were entered to expressly

provide for enforcement of restraining orders. 28 U.S.C. § 2467(d)(3)(B)(ii). Following

the amendment, the United States reapplied to this Court to enter certain retraining orders

under the revised statute.




1
 The first application was filed on February 12, 2008 pursuant to a formal Treaty request
by Brazil to the United States. Treaty between the United States and Brazil on Mutual
Legal Assistance in Criminal Matters (“MLAT”), signed by the United States and Brazil
on October 14, 1997, and ratified by the United States on September 28, 1998, S. Treaty
Doc. No. 105-42. The 2008 request sought the enforcement of ten (10) restraining
orders, issued by the 2nd and 4th Federal Criminal Courts of Paraná, Brazil, to restrain
U.S.-based funds totaling approximately $12 million, which were seized from 13 bank
accounts held at the Valley National Bank (formerly Merchants Bank) in New York City
in June 2002. This Court issued the requested restraining order on April 29, 2008,
against the funds formerly held in the 13 accounts (Doc. No. 2). The United States
provided formal notice of the April 29, 2008 restraining order to interested natural
persons located or residing in Brazil by invoking legal assistance pursuant to the MLAT
via the Brazilian Central Authority, and the United States also provided formal notice to
offshore “shell” corporate entities directly to the Caribbean registered agents. Proof of
notice confirming that notice was made was filed with this Court along with the U.S.’
quarterly status reports. See United States Status Reports, Docket Nos 5, 13, 25, 31, 32.



                                             3
    Case 1:08-mc-00261-TNM Document 116 Filed 02/11/21 Page 4 of 15




       On February 23, 2011, the United States, acting upon a Mutual Legal Assistance

Treaty request from the Federative Republic of Brazil and pursuant to the amended

version of 28 U.S.C. § 2467(d)(3), filed a new application to enforce and register the

certified Brazilian restraining orders against eleven bank accounts. (Doc. No. 59). The

2008 and 2011 MLAT requests arose from a Brazilian investigation into, and

prosecutions of, numerous Brazilian defendants including Brazilian citizens and

companies known as “doleiros” (or “dollar dealers”), that are named in the MLAT

requests. The Brazilian investigators discovered that some of the Brazilian targets were

“doleiros” who had established accounts at Merchants Bank and were receiving funds

from known drug organizations operating in South and North America. The Brazilian

doleiros accepted funds from their cash customers in Brazil and transmitted those funds

to Maria Carolina Nolasco (hereinafter “Nolasco”), an assistant vice-president at the

Madison Avenue branch of Merchants Bank. The Brazilian doleiros would then

periodically request that Nolasco release the funds to other accounts at their clients

direction. Nolasco shifted credits from account to account in order to maintain sufficient

balances to cover the requested transactions for each of the doleiros. These transactions

were designed to create the appearance of legitimate international commercial activity

with entities in the United States. However, none of the companies holding the

Merchants Bank accounts which were created in offshore jurisdictions such as the British

Virgin Islands or the Cayman Islands had any legitimate commercial activities. Nolasco

pleaded guilty on October 4, 2004, in U.S. District Court for the District of New Jersey to

charges of operating an unlicensed money remitter business in the United States, in

violation of 18 U.S.C. § 1960, and to several counts of tax evasion. United States v.



                                              4
    Case 1:08-mc-00261-TNM Document 116 Filed 02/11/21 Page 5 of 15




Maria Carolina Nolasco, Crim. No. 04-617 (D.N.J.). In her Plea Agreement, Nolasco

admitted that all of the Merchants Bank accounts referenced above were involved in an

offense in violation of 18 U.S.C. § 1960, or are traceable to such property, and therefore

subject to forfeiture.

        On June 3, 2011, two groups of intervenors, consisting of Chettiar Business,

Harborside Corp., Midland Financial Inc., and Safeport Corp.’s (collectively the

“Chettiar Intervenors”) and Avion Resources Ltd., Tigrus Corporation, Pompeu Costa

Maia and Isabel Crisina Maia (collectively the “Avion Intervenors”) opposed the U.S.’

Application (Doc. No. 67, 70). A third intervenor Farswiss Asset Management, Ltd, filed

its opposition to the U.S.’ Application on July 28, 2011. The United States replied to

each intervenor’s opposition respectively (Doc. No. 80, 81, 83).

        On November 9, 2012, this Court issued a Memorandum and Opinion (Doc. No.

85) granting the United States’ renewed application to register and enforce restraining

orders issued by courts of Brazil. This Court issued an accompanying Superseding

Restraining Order (Doc. No. 86) which continued the restraint in the April 29, 2008

Restraining Order (Doc. No. 2). This Court also issued an Order (Doc. No. 87) setting

forth a briefing schedule concerning a post restraint hearing which was subsequently

extended by Minute Order dated December 10, 2012. This Court concurrently issued a

Minute Order requiring Isabel Cristina Maia to show cause whether she should be

dismissed as an intervenor. On January 24, 2013, Chettiar Intervenors, with consent from

the United States and joined by the other two intervenors, filed an assented-to motion in

which all intervenors requested withdrawal of their requests for a post restraint hearing

without prejudice and Isabel Cristina Maia agreed to withdraw as an intervenor in this



                                             5
    Case 1:08-mc-00261-TNM Document 116 Filed 02/11/21 Page 6 of 15




action. (Doc. No. 94). On January 25, 2013, this Court granted the motion, and ordered

the withdrawal of requests for post restraint hearing and dismissed Isabel Cristina Maia

as an intervenor (Doc. No. 95).

       On November 19, 2013, Intervenor Avion Resources Ltd. filed a motion, with the

United States’ consent, to amend the superseding restraining order as to the Avion

account because the Brazilian appellate court affirmed the judgement of acquittal of the

two signatories for the Avion account, Gustavo Zerfan Haber and Michel Homci Haber.

(Doc. No. 100). On November 20, 2013, this Court amended the November 9, 2012

superseding restraining order lifting the restraint on the funds contained in the Avion

account. (Doc. No. 101). On December 27, 2013, this Court, upon Intervenor Avion’s

motion, with the United States’ consent, issued a supplemental order authorizing the

disbursement of the funds contained in the Avion account in two installments. (Doc. No.

104). Since then, no activities have occurred except for the filing of the status reports

apprising this Court of the developments of the Brazilian criminal proceedings.

                                  II. CURRENT STATUS

       A.      Status of Brazilian Prosecutions

       As of February 11, 2021, Brazil has advised that the cases are on-going, mostly in

the appeals process. Below is a summary of the status for each Brazilian

defendant/signatory of each bank account restrained by this Court’s restraining order.

       1. Chettiar Business Account Number 45200483
       As stated in the prior status report, Signatories for the Chettiar Business Account,

Fernando Janine Ribeiro and Joacyr Reinaldo were convicted and the account in the

name of the Chettiar Business has been forfeited in the Brazilian trial court on September

12, 2009. On March 24, 2010, the two defendants appealed their conviction and the

                                              6
    Case 1:08-mc-00261-TNM Document 116 Filed 02/11/21 Page 7 of 15




forfeiture judgment issued by the trial court to the Federal Circuit Court in the 4th Region

(the “Appellate Court”). The Appellate Court affirmed both convictions as to the two

defendants as well as the forfeiture judgement that included the Chettiar Business

Account current restrained pursuant to this Court’s restraining order. On September 16,

2011, the two defendants further appealed the Appellate Court’s decision to the Superior

Court of Justice and the Federal Supreme Court, which are considered to be the last stage

of their appeal. On April 5, 2017, the Superior Court of Justice dismissed the appeal,

with the decision published on May 3, 2017. The appeal pending with the Federal

Supreme Court was also denied on October 26, 2017. On November 17, 2017, the

defendants filed a motion to amend the judgment, which was denied on November 18,

2017. The Federal Supreme Court’s opinion was published on February 15, 2018 and the

parties were duly notified of the decision. On May 5, 2018, the Federal Supreme Court

remanded case to the lower court to enforce the criminal sentence. As stated in the last

report, the Federal Prosecution Service, on October 23, 2018 applied to the lower court,

the 12th Federal Court of Curitiba-PR, for an order seeking international cooperation for

the enforcement of the final forfeiture order against the Chettiar Business Account in the

United States. The court, on April 30, 2019, granted the Prosecution’s application. On

January 14, 2020, a treaty request to the United States to forfeit the funds contained in the

Chettiar Business Account was sent to the Department of Justice Criminal Division’s

Office of International Affairs. In March 2020, the United States requested additional

documents in support of the treaty request, and the Government of Brazil responded with

the requested documents on July 13, 2020. The United States is presently working on




                                              7
    Case 1:08-mc-00261-TNM Document 116 Filed 02/11/21 Page 8 of 15




proper paperwork in executing the treaty request concerning the Chettiar Business

Account.

       2. Mabon Corporation Account Number 9007663

       Signatories for the Mabon Corporation Account, Elicio Areias and Antonio

Carniero were indicted previously by the Court of Curitiba. As stated in the prior status

report, the criminal case has been transferred to the 3rd Criminal Court in Rio de Janeiro

(the “Trial Court”) which, on January 24, 2014, decided that its venue was not proper for

the prosecution of the case and further ordered the case to be sent back to the Court in

Curitiba. The two defendants appealed this decision to the Superior Court of Appeals on

the venue issue, that according to Brazilian law, the venue needs to be decided by the

Superior Court of Appeals. On January 12, 2015, the Superior Court of Appeals ruled

that the Trial Court in Rio de Janeiro is the proper venue and ordered the criminal case

reinstated.

       On March 31, 2016, the two defendants filed a habeas corpus petition with the

Federal Circuit Court in the 2nd Region against a decision issued by the Trial Court. On

June 28, 2016, after the Federal Circuit Court in the 2nd Region’s partial adjudication on

an issue of the habeas corpus petition, the criminal case against the two defendants was

resumed. On November 7, 2016, the Trial Court stayed the criminal case until the higher

court rules on the habeas corpus action. On June 24, 2017, the Trial court issued an

order requesting parties to submit closing arguments within a permissible period of time.

On March 13, 2018, Elicio Areias and Antonio Carniero were convicted of unauthorized

management of financial institutions in violation of Article 16 of Law No. 7492/86. The

Trial Court ordered the confiscation/forfeiture of the Mabon account in the United States



                                             8
    Case 1:08-mc-00261-TNM Document 116 Filed 02/11/21 Page 9 of 15




as the proceeds of the crime. On May 16, 2018, both the defense and the Federal

Prosecution appealed to the Court of Appeals. On August 27, 2018, the appeals were

sent to the Regional Federal Appellate Court of the 2nd Region and the defense presented

the grounds for appeal. As stated in the prior status report, on April 9, 2019, both the

Federal Prosecution Service and the defense completed the appellate briefing. According

to the February 11, 2021 Brazilian report, the appeal is pending at the Regional Federal

Appellate Court of the 2nd Region.

       3. Midland Financial Inc. Account Number 9010133
       As previously reported, the 2nd Criminal Federal Court in Sao Paulo (the “Trial

Court”) rejected certain charges in the criminal complaint including tax evasion and

fraudulent management of a financial institution against signatories for the Midland

Financial Inc. Account, Henrique Lamberti Junior and Marianel Gandolfo Miranda. The

Brazilian Federal Prosecution appealed this decision to the Federal Circuit Court in the

3rd Region which affirmed the Trial Court’s ruling on August 25, 2015. The remaining

charges against the two defendants are still being prosecuted.

       On May 3, 2016, July 18, 2017 and September 13, 2017 hearings were held on the

prosecution’s witnesses. A hearing on the defense’s witness was held on April 10, 2018.

As stated in the last status report, the trial took place on March 19, 2019. The August 3,

2020 and the February 11, 2021 Brazilian reports are a bit confusing. The last Brazilian

report advised that on June 9, 2020, the case was remanded. However, the report did not

specify to which court or the reason the case was remanded. The United States sought

clarification on the August 3, 2020 Brazilian report via a MLAT channel, however, to

date the United States has not received a response. The February 11, 2021 Brazilian

status report advised that on January 12, 2021, an order was issued notifying all the

                                             9
   Case 1:08-mc-00261-TNM Document 116 Filed 02/11/21 Page 10 of 15




parties that documents in hard copy have been scanned and stored electronically and

indicated that a date for the trial will be designated. The United States received the

February 11, 2020 Brazilian status report the afternoon on the day this status report was

due. The United States will seek clarification again with the Brazilian prosecutor via the

two countries’ central authority. The United States will include more detailed

information regarding the Midland Financial account, if received, in the next status

report.

          4. Farswiss Asset Management Account Number 9006863

          On October 29, 2010, the signatory for the Farwiss Asset Management Account,

Ruy Ulhoa Cintra Araujo was convicted of fraudulent management of a financial

institution by the Brazilian trial court. The court ordered the continued restraint/seizure

of the defendant assets in the order of conviction. The defendant appealed his conviction

to the Federal Circuit Court in the 4th Region (the “Appellate Court”). On March 12,

2013, the Appellate court convicted the defendant of an offense described as illegal

remittance while it acquitted him of other charges. On May 22, 2013, the defendant

appealed the Appellate Court conviction to the Superior Court of Appeals as well as to

the Federal Supreme Court. Due to a health condition of one of the defendants, the

criminal proceeding related to the Farswiss Asset Management Account was adjourned

for a few months. On November 28, 2018, Ruy Ulhoa Cintra Araujo contested a decision

made in a Special Appeal by filing a motion for clarification. Per the February 11, 2021

Brazilian status report, the motion for clarification is still pending.

          5. Gatex Corp Account Number 9008295 and Harber Account Number
             9006556




                                               10
   Case 1:08-mc-00261-TNM Document 116 Filed 02/11/21 Page 11 of 15




       As previously reported, the signatory for the Gatex Corp. and Harber Accounts,

Antonio Pires De Almeida (“Pires”), was convicted on February 17, 2012, of fraudulent

management of a financial institution, and a forfeiture judgement based on his conviction

was issued by the Brazilian trial court that ordered forfeiture of the funds contained in the

Gatex Corp. and Harber Accounts. The defendant Pires died before the forfeiture

judgement became final and non-appealable. Pires’ co-defendant Roseli Ciolfi (Ciolfi)

and Regina Ruriko Inoue (Inoue) were convicted of performing unauthorized exchange

operations with the objective of remitting currency illegally and of gang formation by the

Brazilian trial court. The Federal Prosecution service appealed the trial court’s opinion to

the Brazilian Appellate Court. On September 23, 2013, the Brazilian Appellate Court

convicted the two defendants for fraudulent management of a financial institution.

Several appeals by the two defendants on a range of issues to the Superior Court of

Justice and the Supreme Court followed in 2014.

       On September 15, 2015, the Superior court of Justice partially ruled in the

defendants’ appeal to lessen the defendant’s sentence and on October 16, 2015, the

defendant appealed this decision to the Supreme Court. Defendants Ciolfi and Inoue

filed a request of “extraordinary appeal examination” to the Supreme Court of Brazil on

March 22, 2016. On March 16, 2018, the government of Brazil advised the United States

that the Brazilian appeals were resolved, such that the related forfeiture order is now

final. However, it appears it is not final for purposes of execution of the order. On

August 17, 2018, the trial court issued arrest warrants against defendant Ciolfi and Inoue.

On April 5, 2019, the case was remanded back to the trial court to enforce the criminal

sentence. As stated in the last report, on April 24, 2019, an arrest warrant was issued



                                             11
   Case 1:08-mc-00261-TNM Document 116 Filed 02/11/21 Page 12 of 15




against Ciolfi, with the execution of the criminal sentence starting on April 26, 2019.

The February 11, 2021 Brazilian report advised the current case posture is pending the

sentencing execution and repatriation procedure.

       6. Harborside Corp. Account Number 9004008 and Safeport Investment
          Corp. Account Number 90095570
       On January 21, 2009, the signatory for the Harborside Corp. and Safeport

Investment Corp. Account, Joao Carlos Da Cunha, was convicted by the 2nd Criminal

Federal Court in Curitiba (the “Trial Court”) and ordered the two above-reference

accounts to be forfeited to the government of Brazil. The trial court’s decision on

conviction and forfeiture was affirmed by the Brazilian appellate court. Joao Carlos Da

Cunha filed an appeal to the Federal Regional Court of the 3rd Region on July 6, 2016.

       According to the Brazilian authorities, defendant Joao Carlos Da Cunha, on

March 18, 2019, was convicted of illegal transfer of funds overseas in violation of Article

22 of Law No. 7.492/1986, by the Federal Regional Court of the 3rd Region, and the court

ordered the forfeiture of the Harborside Corp. Account and Safeport Investment Corp.

Account. On July 10, 2019, the defendant filed a Special Appeal with the Superior Court

of Justice and an Extraordinary Appeal with the Federal Supreme Court, both of which,

were denied on August 30, 2019. On September 17, 2019, the defendant filed an

interlocutory appeal to the denial with the Superior Court of Justice, which was denied,

with the decision published on December 5, 2019. A motion for clarification on the

decision filed by the defendant was rejected by the Superior Court of Justice on February

3, 2020. As stated in the last status report, the defendant filed an interlocutory appeal to

the February 3, 2020 decision, which was unanimously rejected by the 6th Penal of the

Superior Court of Justice. The defendant filed a new motion for clarification of the


                                             12
   Case 1:08-mc-00261-TNM Document 116 Filed 02/11/21 Page 13 of 15




decision made by the Superior Court of Justice, which was rejected on June 29, 2020. An

extraordinary appeal with the Federal Supreme Court of Justice followed thereafter. The

February 11, 2021 Brazilian status report advised that the extraordinary appeal was

rejected on August 17, 2020. Defendant Joao Carlos Da Cunha filed an interlocutory

appeal from that order. On October 13, 2020, the Superior Court of Justice unanimously

denied the interlocutory appeal. The February 11, 2021 Brazilian report further advised

that defendant Joao Carlos Da Cunha appealed the October 13, 2020 decision by a new

interlocutory appeal, which was deemed inadmissible by a special court on February 9,

2021. We have asked Brazilian authorities to advise us when we will be able to receive

an order to enforce regarding these funds over which the litigation appears to be

concluded.

       7. Pompeu Maia Account Number 9200172 and Tigrus Corporation
          Account Number 9004681
       The signatory for the Pompeu Maia and Tigrus Corporation accounts, Pompeu

Costa Lima Pinheiro Maia, was convicted by the trial court and the funds in these two

accounts were forfeited to the government of Brazil in 2009. The defendant appealed his

conviction to the appellate court on May 12, 2012, which affirmed the trial court’s

conviction. On March 4, 2013, the defendant further appealed to the Superior Court of

Justice, the highest level of appellate court.

       On December 19, 2016, the Superior Court of Appeals rejected Pompeu Costa

Lima Pinheiro Maia’s appeal. On February 23, 2018, an Extraordinary Appeal was filed

with the Federal Supreme Court, which was denied on May 16, 2018. On May 29, 2018,

the defendant filed an interlocutory appeal to the May 16, 2018 decision, and on June 29,

2018, the 2nd Panel of the Federal Supreme Court unanimously denied the appeal. On


                                                 13
   Case 1:08-mc-00261-TNM Document 116 Filed 02/11/21 Page 14 of 15




August 20, 2018, the case was ordered to be remanded back to the trial court to enforce

the criminal sentence. The trial court then ordered the continuation of the execution of

the defendant’s sentencing. As stated in the last status report, the Brazilian authorities

reconfirmed that a final and non-appealable forfeiture judgment against the Pompeu Maia

and the Tigrus accounts has been rendered. The February 11, 2021 Brazilian status report

advised that on September 16, 2020, the 13th Federal Court of Curitiba approved the

repatriation of the assets restrained in the Pompeu Maia and the Tigrus accounts. We

await a final forfeiture order from the Brazilian court that we can enforce against these

funds.

         Status of U.S. Litigation

         No litigation activity occurred in the United States after December 27, 2013 when

this Court entered the supplemental order amending the Superseding restraining order

(Doc. No. 104).



                                          III. Conclusion

         The United States will continue to coordinate with our Brazilian counterparts to

provide status reports to this Court as requested and to seek enforcement of the foreign

courts’ orders as appropriate in this matter.

Dated: February 11, 2021

                                       Respectfully submitted,

                                       Deborah Connor, CHIEF
                                       MONEY LAUNDERING AND
                                          ASSET RECOVERY SECTION

                                       _________/s/Jennifer Wallis__________


                                                14
Case 1:08-mc-00261-TNM Document 116 Filed 02/11/21 Page 15 of 15




                          JENNIFER W. WALLIS
                          Trial Attorney
                          U.S. Department of Justice
                          Asset Forfeiture and Money Laundering Section
                          1400 New York Avenue, N.W.,
                          Washington, D.C. 20530
                          Telephone:       (202) 514-1263
                          Fax:             (202) 514-5522

                          Attorneys for Applicant
                          UNITED STATES OF AMERICA




                                15
